Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial office action based on the application filed on June 10th, 2020, which claims 1-20 are presented for examination.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Status of Claims
Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 9, and 16 are presented in independent form.
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via
internet e-mail to any Internet correspondence which contains information subject to the
confidentiality requirement as set forth in 35 U3.0. 122, such as proposed Examiner’s
Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64
PR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner
(e.g. proposed Examiner’s Amendments), the Applicant must place a written
authorization in the record. Applicant may authorize electronic and email communication
by the Examiner via PTO Automated Interview Request web service. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AER) at http://www.uspto.gov/interviewpractice.

Information Disclosure Statement
The information disclosure statements filed on October 26th, 2020 comply with the provisions of 37 CFR 1.97, 1.98, except document 2 under the Foreign Patent Documents section, which was not attached. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 
Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 16 is interpreted under 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, sixth paragraph, as reciting means-plus functions.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a Python-to-operation tool configured to generate,” “a communication module configured to receive,” recited in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 16-17, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Parimelazhagan et al. (US Publication No. 2018/0197123 – hereinafter, Parimelazhagan) in view of Brandt et al. (US Patent No. 7,653,873 – hereinafter, Brandt).
Regarding claim 1:
Parimelazhagan discloses a method comprising: 
executing, by the Bot, a workflow associated with the design specification (“The development interface component is configured to allow for the creation of the workflow and storage of the workflow in the development database. The control interface component is configured for selecting the workflow stored in the development database and storing a copy of the workflow in the operational database. The virtual computing device comprises a second memory and a second processor. The second processor is configured for executing at least one computer-executable component stored in the second memory comprising a runner component that is configured for receiving instructions from the control interface component to store a copy of the workflow stored in the operational database in the second memory. The runner component is also configured for instructing the second processor to execute the workflow that is stored in the second memory in association with the target application.” (See para [0010])).
Parimelazhagan discloses the robotics process automation platform for developing and managing a workflow, but, Parimelazhagan does not explicitly teach:
receiving, by a processing system, one or more configuration options for a Bot (), wherein the configuration options are associated with a design specification for the Bot;
generating, by the processing system, the Bot using the configuration options (); 
instantiating, by the processing system, the Bot on the processing system; 
However, Brandt discloses:
receiving, by a processing system, one or more configuration options for a Bot (FIGS. 2-3 and associated text, such a, “Work flow process configuration environment 100, though not specifically called out as such in the figures, generally includes image element interface such as shown at 200 and 300. Image element interface 200, 300 is useful for providing user selection of a predetermined set of work flow functions and a predetermined set of image elements 350.” (See Col. 4, lines 32-52)), wherein the configuration options are associated with a design specification for the Bot (FIG. 5 and associated text, such as, “Software application 60, in response to the user command, selects image element 350 which is associated with pre-configured executable procedure 50 to associate the selected displayed image element 50 with a particular task 17 of the work flow.” (See Col. 11, lines 21-32));
generating, by the processing system, the Bot using the configuration options (FIGS. 2-3 and associated text, such as, “allows a work flow process to be defined and/or manipulated, e.g. visually by creating a flowchart of work flow steps to be accomplished (shown at 300 in FIG. 1 and in more detail in FIG. 3). Work flow process configuration environment 100, though not specifically called out as such in the figures, generally includes image element interface such as shown at 200 and 300. Image element interface 200, 300 is useful for providing user selection of a predetermined set of work flow functions and a predetermined set of image elements 350. A ‘tool,’ as used herein, may be text, icon 70 (FIG. 2), a menu item, a button or selectable screen region, a keyboard entry, or the like, or a combination thereof. For example, to draw a work flow flowchart, a user may either select a tool such as icon 70 (FIG. 2) and place it onto work area 372 (FIG. 1) by dragging-and-dropping, or select a tool such as 212 (FIG. 2) from drop down menu 220 (FIG. 2) accessed via tool bar 210 (FIG. 2) or via a keyboard to be placed onto work area 372.” (See Col. 4, lines 32-52)); 
instantiating, by the processing system, the Bot on the processing system (FIG. 8 and associated text, such as, “For these work flows, an individual task 17 comprises one or more corresponding executable procedures 50. That particular task 17 is then incorporated into data representing a particular work flow in response to the selection of the displayed image element 350 associated with the particular task 17. Accordingly, in response to user selection of displayed image element 350, an executable application used in implementing the work flow to initiate execution of executable procedure 50 using identifier 51 is enabled, step 820, and the particular task 17 is then incorporated into data representing the work flow being performed.” (See Col. 8, lines 1-13));
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brandt into the teachings of Parimelazhagan because that would have provided a user interface that supports user creation of a work flow by selecting, in response to a user command, a user selectable displayed image element associated with a pre-configured executable procedure to associate the selected displayed image element with a particular task of a work flow as suggested by Brandt (See Abstract).

Regarding claim 2:
The rejection of claim 1 is incorporated, but Parimelazhagan does not explicitly teach:
wherein the configuration options include a plugin, wherein the plugin is associated with the design specification.
However, Brandt discloses:
wherein the configuration options include a plugin (FIGS. 2-3 and associated text, such a, “Work flow process configuration environment 100, though not specifically called out as such in the figures, generally includes image element interface such as shown at 200 and 300. Image element interface 200, 300 is useful for providing user selection of a predetermined set of work flow functions and a predetermined set of image elements 350.” (See Col. 4, lines 32-52)), wherein the plugin is associated with the design specification (FIG. 5 and associated text, such as, “Software application 60, in response to the user command, selects image element 350 which is associated with pre-configured executable procedure 50 to associate the selected displayed image element 50 with a particular task 17 of the work flow.” (See Col. 11, lines 21-32));
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brandt into the teachings of Parimelazhagan because that would have provided a user interface that supports user creation of a work flow by selecting, in response to a user command, a user selectable displayed image element associated with a pre-configured executable procedure to associate the selected displayed image element with a particular task of a work flow as suggested by Brandt (See Abstract).

Regarding claim 4:
The rejection of claim 2 is incorporated, Parimelazhagan further discloses wherein the plugin is selected from a plurality of plugins, and wherein the plugins are stored in a repository (“Workflow assignment module 144 is configured for assigning or granting access to a workflow to one or more specified authorized users. While there may be many authorized users that have access to development database 114, not all authorized users necessarily should be provided access to a particular workflow for development purposes. Workflow assignment module 144 allows for administrative control of access to workflows in development database 114 to the appropriate authorized users.” (See para [0064])).

Regarding claim 5:
The rejection of claim 4 is incorporated, Parimelazhagan further discloses wherein the repository is one of a public repository or a private repository (“It should be understood that administrator computing devices 118 may be a desktop computer, laptop, tablet, smartphone or the like. After selection of the workflow in the development database 114, control interface component 112 is configured for storing a copy of the workflow in an operational database 120 located within memory 108 in preparation for deployment to a runner component 122, which is a component of the robotics process automation platform. Operational database 120 is a database that may be used to store the workflow for utilization in either a User Acceptance Testing (UAT) implementation or live implementation using virtual computing device 104.” (See para [0050])).

Regarding claim 6:
The rejection of claim 2 is incorporated, Parimelazhagan further comprising verifying, by an authentication service, a validity of the plugin (“Operational database 120 is a database that may be used to store the workflow for utilization in either a User Acceptance Testing (UAT) implementation or live implementation using virtual computing device 104.” (See para [0050])).

Regarding claim 7:
The rejection of claim 2 is incorporated, Parimelazhagan further discloses wherein the plugin is selected from a plurality of plugins, and wherein the plugins are stored in a plugin marketplace (“Control interface component 112 includes computer-executable instructions that are configured, in one aspect, to allow for the selection of the workflow stored in development database 114 by one or more administrator computing devices 118 that are in communication with server 102 through network 106.” (See para [0050])).

Regarding claim 8:
The rejection of claim 1 is incorporated, Parimelazhagan further discloses wherein the processing system is configured to run an operating system that can be any one of Windows, Linus macOS, Android, and iOS (“Runner component 122 is also configured for instructing virtual computing device 104 to execute the workflow in association with a target application 124, provides a windows service that monitors the state of the runner component 122 in the target system (e.g., virtual computing device), and provides memory management and hard disk drive (HDD) triggers,” (See para [0052])).

Regarding claim 16:
This is an apparatus version of the rejected method claim 1 above, wherein all the limitations of this claim have been noted in the rejection of claim 1 and is therefore rejected under similar rationale.
	Regarding claim 17:
The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 2, and is therefore rejected under similar rationale.

Regarding claim 19:
The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 6, and is therefore rejected under similar rationale.

Regarding claim 20:
The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 4, and is therefore rejected under similar rationale.

Claims 3, 9-15, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Parimelazhagan et al. (US Publication No. 2018/0197123 – hereinafter, Parimelazhagan) in view of Brandt et al. (US Patent No. 7,653,873 – hereinafter, Brandt) and further in view of Williams et al. (US Publication No. 2018/0276009 – hereinafter, Williams).
Regarding claim 3:
The rejection of claim 2 is incorporated, but, Parimelazhagan does not explicitly teach:
wherein the plugin is generated using a Python programming language.
However, Williams discloses:
wherein the plugin is generated using a Python programming language (FIG. 4 and associated text, such as, “In some examples, the plugin invoker file 400 may be executed by the capabilities management agent 118 to initiate the corresponding plugin 130. In the illustrated example of FIG. 4, the example plugin invoker file 400 includes an example execution setup line 405 that identifies one or more libraries to load for executing the plugin 130 (e.g., PYTHON_PATH, LD_LIBRARY_PATH). The example plugin invoker file 400 also includes an example language setup line 410 to load a language in which the plugin 130 is written (e.g., python).” (See para [0088])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Williams into the teachings of Parimelazhagan and Brandt because that would have facilitated a common agent framework to manage asset capabilities in an enterprise, e.g., the capabilities management agent may invoke capabilities written in different languages (e.g., Java, python, C++, etc.) at the same time as suggested by Williams (See par. [0018]).

Regarding claim 9:
Parimelazhagan discloses a method comprising: 
receiving, by a robotic process automation system, a plugin source file (FIG. 1 and associated text, such as, “Requirement gathering interface component 130 includes computer-executable instructions that are configured for capturing requirements of a given project for creating and developing a workflow, which may be provided by a project manager computing device 134, and stored in requirements database 132 for retrieval and/or use by developer computing device 116. Identifying requirements for a project is helpful to define the scope of the project and the desired outcome for a workflow,” (See para [0056])) [[created by converting a Python program into the plugin source file using a Python-to-operation tool and a software development kit]]; 
testing, by the robotic process automation system, the plugin source file using a testing utility (“Operational database 120 is a database that may be used to store the workflow for utilization in either a User Acceptance Testing (UAT) implementation or live implementation using virtual computing device 104.” (See para [0050])); 
Parimelazhagan discloses the robotics process automation platform for developing and managing a workflow, but, Parimelazhagan does not explicitly teach:
identifying, by the robotic process automation system, an icon associated with the plugin source file; 
packaging, by the robotic process automation system, the source file and the icon into a plugin package; and 
storing the plugin package in a private plugin repository as a new plugin.
However, Brandt discloses:
identifying, by the robotic process automation system, an icon associated with the plugin source file (FIGS. 2-3 and associated text, such as, “A "tool," as used herein, may be text, icon 70 (FIG. 2), a menu item, a button or selectable screen region, a keyboard entry, or the like, or a combination thereof. For example, to draw a work flow flowchart, a user may either select a tool such as icon 70 (FIG. 2) and place it onto work area 372 (FIG. 1) by dragging-and-dropping, or select a tool such as 212 (FIG. 2) from drop down menu 220 (FIG. 2) accessed via tool bar 210 (FIG. 2) or via a keyboard to be placed onto work area 372.” (See Col. 4, lines 32-52)); 
packaging, by the robotic process automation system, the source file and the icon into a plugin package (“An image element may be created to represent the executable procedure and then the executable procedure may be secured, thereby making its internal configuration inaccessible to an end user of the software application.” (See Col. 2, lines 59-63)); and 
storing the plugin package in a private plugin repository as a new plugin(“An image element may be created to represent the executable procedure and then the executable procedure may be secured, thereby making its internal configuration inaccessible to an end user of the software application.” (See Col. 2, lines 59-63)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brandt into the teachings of Parimelazhagan because that would have provided a user interface that supports user creation of a work flow by selecting, in response to a user command, a user selectable displayed image element associated with a pre-configured executable procedure to associate the selected displayed image element with a particular task of a work flow as suggested by Brandt (See Abstract).
But, Parimelazhagan and Brandt do not explicitly teach:
wherein the plugin is generated using a Python programming language.
However, Williams discloses:
 plugin source file created by converting a Python program into the plugin source file using a Python-to-operation tool and a software development kit (FIG. 4 and associated text, such as, “In some examples, the plugin invoker file 400 may be executed by the capabilities management agent 118 to initiate the corresponding plugin 130. In the illustrated example of FIG. 4, the example plugin invoker file 400 includes an example execution setup line 405 that identifies one or more libraries to load for executing the plugin 130 (e.g., PYTHON_PATH, LD_LIBRARY_PATH). The example plugin invoker file 400 also includes an example language setup line 410 to load a language in which the plugin 130 is written (e.g., python).” (See para [0088])).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Williams into the teachings of Parimelazhagan and Brandt because that would have facilitated a common agent framework to manage asset capabilities in an enterprise, e.g., the capabilities management agent may invoke capabilities written in different languages (e.g., Java, python, C++, etc.) at the same time as suggested by Williams (See par. [0018]).

Regarding claim 10:
The rejection of claim 9 is incorporated, Parimelazhagan further discloses wherein testing the plugin source file includes checking the plugin source file for compliance with plugin specifications (“Operational database 120 is a database that may be used to store the workflow for utilization in either a User Acceptance Testing (UAT) implementation or live implementation using virtual computing device 104.” (See para [0050])).

Regarding claim 11:
The rejection of claim 9 is incorporated, Parimelazhagan further discloses wherein testing the plugin source file includes checking the plugin source file for compliance with plugin specifications defined by a scenario studio responsible for managing a plurality of automation scenarios (“Operational database 120 is a database that may be used to store the workflow for utilization in either a User Acceptance Testing (UAT) implementation or live implementation using virtual computing device 104.” (See para [0050])).

Regarding claim 12:
The rejection of claim 9 is incorporated, Parimelazhagan further discloses wherein the plugin source file is created by a plugin builder (“The development interface component is configured to allow for the creation of the workflow and storage of the workflow in the development database. The control interface component is configured for selecting the workflow stored in the development database and storing a copy of the workflow in the operational database.” (See para [0010])).

Regarding claim 13:
The rejection of claim 9 is incorporated, Parimelazhagan further comprising testing the new plugin in a scenario studio (“Operational database 120 is a database that may be used to store the workflow for utilization in either a User Acceptance Testing (UAT) implementation or live implementation using virtual computing device 104.” (See para [0050])).

Regarding claim 14:
The rejection of claim 9 is incorporated, Parimelazhagan further comprising publishing the new plugin in a public plugin repository (“After selection of the workflow in the development database 114, control interface component 112 is configured for storing a copy of the workflow in an operational database 120 located within memory 108 in preparation for deployment to a runner component 122, which is a component of the robotics process automation platform.” (See para [0050])).

Regarding claim 15:
The rejection of claim 9 is incorporated, Parimelazhagan further comprising publishing the new plugin in a plugin marketplace (“After selection of the workflow in the development database 114, control interface component 112 is configured for storing a copy of the workflow in an operational database 120 located within memory 108 in preparation for deployment to a runner component 122, which is a component of the robotics process automation platform.” (See para [0050])).
Regarding claim 18:
The rejection of base claim 16 is incorporated. All the limitations of this claim have been noted in the rejection of claim 3, and is therefore rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rebecca C. Jackson et al. (ROBOT: A Tool for Automating Ontology Workflows, 2019) discloses ROBOT tool that provides ontology processing commands for a variety of tasks, including commands for converting formats, running a reasoner, creating import modules, running reports, and various other tasks. These commands can be combined into larger workflows using a separate task execution system such as GNU Make, and workflows can be automatically executed within continuous integration systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        August 11th, 2022